DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Pub. 2018/0152274).
Regarding claims 31, 41, 51 and 58, Li teaches a method of wireless communication at a user equipment (UE), comprising: receiving a first configuration associated with transmission on a channel of hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback associated with unicast communication (“offset that is of a unicast PUCCH resource region and that is configured by using higher layer signaling” in [0198]); receiving a second configuration associated with transmission on the channel of HARQ ACK feedback for multicast data, the second configuration being separate from the first configuration (“offset that is of a multicast PUCCH resource region and that is configured by using higher layer signaling” in [0200]); receiving, from a network entity, a first data transmission (step S101 in Figure 1); and transmitting, to the network entity, a first HARQ ACK feedback message associated with the first data transmission on a first resource according to one of the first configuration or the second configuration based on the first data transmission (see [0199] and [0200] and formula 2 in [0199] and step S103 in Figure 1).
Regarding claims 32 and 42, Li teaches identifying the first resource on which to transmit the first HARQ ACK feedback message based on the one of the first configuration or the second configuration (see [0199] and [0200] and formula 2 in [0199]).
Regarding claims 33, 43, 52 and 59, Li teaches the first configuration includes a first value of a parameter and the second configuration includes a second value of the parameter, and wherein the first resource is identified using one of the first value or the second value included in the one of the first configuration or the second configuration [0197] - [0200].
Regarding claims 34, 44, 53 and 60, Li teaches the parameter comprises a resource set associated with the first resource [0197] – [0200].
Regarding claims 35, 45 and 54, Li teaches the first resource is identified further based on at least one of a number of control channel elements (CCEs) in a control resource set (CORESET) associated with a downlink control information (DCI) message, an index of a CCE associated with the DCI message, or a physical control channel (PUCCH) resource indicator (PRI) associated with the DCI message (see nCCE in [0197] and [0199]).
Regarding claims 36 and 46, Li teaches the first data transmission comprises a multicast data transmission, and wherein the first resource is identified using a value that is applicable to a unicast data transmission (see nCCE in [0197] and [0199]).
Regarding claims 37 and 47, Li teaches determining that the first data transmission is a multicast data transmission based on a radio network temporary identifier (RNTI) associated with the first data transmission (RNTI in [0199], [0200]).
Regarding claims 38, 48 and 55, Li teaches receiving, from the network entity, a second data transmission, wherein the first data transmission comprises a multicast data transmission and the second data transmission comprises a unicast data transmission (step S101 in Figure 1); and transmitting, to the network entity, a second HARQ ACK feedback message associated with the second data transmission according to at least one of the first configuration or the second configuration based on the second data transmission (see [0197] and [0198] and formula 1 in [0197] and step S103 in Figure 1).
Regarding claims 39, 49 and 56, Li teaches appending the first HARQ ACK feedback message to the second HARQ ACK feedback message (see Table 1 in [0213], Table 2 in [0215] and Table 3 in [0218] where multicast ACK/NACK is appended to unicast ACK/NACK).
Regarding claims 40, 50 and 57, Li teaches multiplexing the first HARQ ACK feedback message and the second HARQ ACK feedback message (step S103 in Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414